DETAILED ACTION
Election/Restrictions
Claims 8, 10, and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.
Claim(s) 1-7, 9, and 11-13 is/are the claims hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/24/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/04/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pat. No. US 10,932,698), hereinafter referred to as Leath.
Regarding Claim 1, Fraden discloses a removable smartphone case (Fig. 1, element 21, “protective case” and para. [0029], “Fig. 1 illustrates … a protective case for holding a mobile communication device (a smartphone, e.g.), and Claim 1, “removable wrap …”) comprising: 
a case body (Fig. 1, element 21, “protective case”) configured to receive a smartphone (para. [0029], “protective case for holding a mobile communication device (a smartphone, e.g.)), and
15a communications interface (Fig. 2, element 10 and 6, “wiring harness” and “connector”) configured to transmit the digital data generated by the semiconductor substrate from the removable smartphone case (para. [0030], “the module, 9, communicates with the smartphone through the connector, 6, that is attached to the module via a wiring harness, 10, such as a flexible circuitry strip. The connector may be directly attached to a receptacle that allows electrical connection of the smartphone to a peripheral equipment”).

Leath teaches a non-invasive sensing system including an RF front-end (Fig. 4, col. 18, lines 20-23, “the VNA circuits could be built into the back of the antennae if we were looking at miniaturizing the system” and col. 20, lines 40-48, “a miniaturized VNA and/or data processor may be incorporated into the mobile phone”) including a semiconductor substrate (Fig. 4, element 34, and col. 13, lines 59-67, “the system includes support means in the form of a PCB, which is adapted to be placed near to or against a skin surface of a human being – preferably in the region of the inside surface of the wrist”), a transmit antenna to transmit radio waves below the skin surface of a person (Fig. 2 or Fig. 3, element 2 and col. 14, lines 4-7, “first transmitting antenna mounted on the PCB for transmitting electromagnetic radiation signals into the skin surface of the human being” and col. 8, lines 49-51, “electromagnetic radiation signals may include signals that are in the radio wave spectrum”), and receive antennas configured to receive radio waves, which are reflected from the skin surface (Fig. 2 or Fig. 3, element 5, and col. 14, lines 8-16, “second receiving antenna mounted on the PCB for receiving the electromagnetic radiation signals that are reflected back to, or towards, the skin surface”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potential sensing module (Fig. 2, element 9) disclosed by Fraden with the PCB system taught by Leath. Incorporating the sensing system taught by Leath into the case disclosed by Fraden would allow for the system to be used in a portable manner, which is suggested by both Leath and Fraden. Leath discloses that a miniaturized system can be incorporated into a housing of a mobile phone (Fig. 6, and col. 20, lines 40-47). Fraden discloses that the sensing module may comprise one or more sensing including electromagnetic field detectors (para. [0030]). One of ordinary skill would have also recognized that substituting the sensing module disclosed by Fraden with the miniaturized system taught by Leath would yield the predictable results of measuring health parameters in a portable manner. 
Regarding Claim 7, modified Fraden discloses the removable smartphone case of claim 1. 
However, modified Fraden does not explicitly disclose wherein the at least one 20transmit antenna comprises at least two transmit antennas configured to transmit radio waves at orthogonal polarization orientations and wherein a first set of the receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a 
Leath further teaches the system can include multiple transmit antennas and multiple receive antennas (Fig. 8 and col. 21, lines 9-25). Leath also teaches that the radio waves can have a polarity that is substantially orthogonal to the polarity of the second antenna (col. 14, lines 41-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify polarization orientations to be orthogonally different between the transmitting and receiving antennas. Doing so would minimize the coupling and/or interference between the first antenna and the second antenna, and allows for the receiving antenna to be better disposed to pick up the reflected signals (col. 14, lines 41-54). 
Regarding Claim 11, modified Fraden discloses the removable smartphone case of claim 1. 
However, modified Fraden does not explicitly disclose further comprising means for 5transmitting radio waves over a 3D space below the skin surface of a person by transmitting from a first transmit antenna and then from a second transmit antenna such that the first transmission does not overlap in time with the second transmission.
Leath further teaches of multiple transmit and receive antennas (Fig. 8) and the antennas being orthogonal to each other to minimize the coupling of the signals due to overlap (col. 14, lines 41-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antennas taught by modified Fraden . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pat. No. US 10,932,698), hereinafter referred to as Leath as applied to claim 1 above, and further in view of George Shaker (Pub. No. US 2018/0322351), hereinafter referred to as Shaker.
Regarding Claim 2, modified Fraden discloses the removable smartphone case of claim 1. 
However, modified Fraden does not explicitly disclose wherein the at least one transmit antenna and the two-dimensional array of receive antennas are configured for radio waves in a frequency range of 122-126 GHz.
Shaker teaches a biometric sensor (Fig. 7) with a transmitter to transmit electromagnetic waves and a receiver configured to receive the electromagnetic waves from the transmitter (para. [0065]). Shaker further teaches that the radio waves are in the range of 30 GHz to 300 GHz (para. [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitters and receivers taught by modified Fraden to operate in the range of 30 GHz to 300 GHz. Shaker teaches operating in a range from 30 GHz to 300 GHz or in an appropriate subset of this frequency range depending on the functionality is beneficial for determining biometric characteristics like heart rate, glucose level … or the like (para. [0140]). Therefore, one of . 
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pat. No. US 10,932,698), hereinafter referred to as Leath as applied to claim 1 above, and further in view of Santra et al. (Pat. No. US 10,310,073), hereinafter referred to as Santra.
Regarding Claim 3, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose wherein the semiconductor substrate includes at least one transmit component and a two-dimensional array of receive components, wherein the at least one transmit component is collocated 25with the at least one transmit antenna and the two-dimensional array of receive components are collocated with respective ones of the two-dimensional array of receive antennas.
Santra teaches of a system including transmitting antennas and receiving antennas to receive signals that are reflected from the human body (Fig. 2A). Santra further teaches the transmitters include transmit components, such as mixers, and RF amplifiers that are included with the transmitter front-end circuitry and the receiver front-end circuitry further includes receiver components, such as mixers, and RF amplifiers (col. 5, line 62 – col. 6, line 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB substrate taught by modified Fraden to further include additional transmitter and receiver components. Including these additional components help with the digitization and processing of the received signals (col. 6, lines 32-46).
Regarding Claim 12, modified Fraden discloses the removable smartphone case of claim 1. 
However, modified Fraden does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the two-dimensional array of receive antennas by implementing beamforming signal processing.
Santra teaches of a system including transmitting antennas and receiving antennas to receive signals that are reflected from the human body (Fig. 2A). Santra further teaches the transmitter front-end circuitry may transmit RF signals towards a target using beamforming (col. 5, lines 62-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter and receiver system taught by modified Fraden to use beamforming. Beamforming would allow for the segregation or differentiation between different data types in order to allow for extraction of the respective vital signs from the data type (col. 9, lines 39-48).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Jacob Fraden (Pub. No US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pat. No. US 10,932,698), hereinafter referred to as Leath as applied to claim 1 above, and further in view of Kim et al. (“Towards Development of a Mobile RF Doppler Sensor ….”), hereinafter referred to as Kim.
Regarding Claim 9, modified Fraden discloses the removeable smartphone case of claim 1.

Kim teaches of microstrip patch antenna that is suited for mobile applications, including a transmitting and a receiving antenna (pg. 3391, Section B, “Antenna Design”). Kim further teaches that the data collected from the receiving antenna, which includes arterial flow rates, can be used to estimate a mean end point blood pressure (pg. 3393, left col., paragraph 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Fraden to collect data from the receiver antenna and estimate blood pressure from the data. Measuring blood pressure using the means of RF Doppler radar allows for a system to be used without a traditional blood pressure cuff (pg. 3390, Abstract) and allows for measurements to be taken from pulse to pulse, which allows for more accurate measurements compared to other approaches (3390, left col., paragraph 3). 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim(s) 4-6 are dependent upon a rejected base claim, however, they appear to be allowable over the prior art of reference.
Regarding Claim 4, no prior art of reference reasonably discloses, teaches, or suggests the structure the transmit components, multiple transmit antennas, receive components, multiple receive antennas, and wherein the components and antennas are collocated on opposite sides or corners of the substrate. The closest prior art appears to be Omer et al. (“Glucose Levels Detection Using mm-Wave Radar”), hereinafter referred to as Omer. Omer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791